Citation Nr: 1730150	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 1967, from January 1969 to October 1978, and from January 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the appeal, jurisdiction transferred to the RO in Detroit, Michigan.

In November 2016, the Board remanded the issues of entitlement to service connection for degenerative disc disease of the cervical and lumbar spine, and entitlement to a rating in excess of 20 percent for gout.  Subsequently, a March 2017 rating decision granted service connection for degenerative disc disease of the cervical and lumbar spine.  Therefore, those matters are no longer before the Board.

In November 2016, the Board also remanded the issue of entitlement to a rating in excess of 20 percent for gout for further development including the conduct of a VA examination.  The Veteran underwent a VA examination in January 2017 to determine the nature and severity of the Veteran's service-connected gout.  Thereafter, the claim was readjudicated and a supplemental statement of the case was issued in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran served as a U.S. Navy aircraft control operator.  He seeks an increased rating for his service-connected gout.  Although the Veteran underwent a VA examination in January 2017 to determine the nature and severity of the Veteran's service-connected gout, further development is required.

I.  January 2017 VA Examination Issues

i.  Gout - Hands and Fingers

As part of the January 2017 VA examination, the examiner filled out a Disability Benefits Questionnaire (DBQ) for hand and finger conditions.  In this hand and finger DBQ, the Veteran was diagnosed with gout and degenerative arthritis.  The Veteran reported throbbing pain and a warm, hot feeling in his hands, fingers and thumbs.  The Veteran reported that his thumbs are worse than his hands and fingers.  According to a May 2014 VA examination report, during "gout exacerbations the joint involved is inflamed and warm to touch."  The January 2017 examiner noted the Veteran's thumbs felt warmer than the fingers and hand, and that the Veteran pulled away when the examiner touch the metacarpophalangeal (MCP) joint of the Veteran's thumbs.  The examiner opined in the DBQ: "Maybe gout at the MCP joint of both hands."  Such an opinion is equivocal and may not be relied on by the Board.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

However, in a separate document that included the examiner's opinions, the examiner opined that it is at least as likely as not that the Veteran's gout affects the MCP joint of his thumbs, and that his arthritis affects his hand joints.  Nevertheless, the examiner did not give an opinion on whether gout affected the Veteran's hands and fingers, despite the Veteran reporting pain and warmth in his hands and fingers.  The Veteran is competent to report symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran stated his thumbs were worse than his hands and fingers, so his thumbs being warmer than his hands and fingers does not necessarily rule out gout affecting the Veteran's hands and fingers.   Moreover, in a gout specific DBQ (Non-degenerative arthritis DBQ), the examiner indicated the Veteran has pain attributable to gout in his hands, fingers and thumbs.  The examiner also stated that gout and osteoarthritis (degenerative arthritis) can affect any joint, and that hands are one of the most common body parts affected by gout.  See January 2017 Compensation and Pension Examination Report.  Clarification of the examiner's opinion with regard to the existence of gout in the Veteran's hands and fingers is required.  

ii.  Gout - Feet

The January 2017 VA Examiner opined that it is at least as likely as not that the Veterans great toes are affected by gout.  However, the examiner did not address the rest of the Veteran's foot.  The examiner stated that the "symptoms of gout include pain, a swollen, stiff joint that is hot, red, and very tender, limited range of motion, and lingering discomfort."  The Board notes that during a November 2010 physical examination, the Veteran's right foot was noted to be pink and warm.  A November 2007 examination revealed the Veteran's left foot was tender.  In the January 2017 gout DBQ, the examiner noted the Veteran has foot/toes pain attributable to his gout, but in the section of the DBQ in which the examiner was to discuss this, the examiner discussed the Veteran's hands.  An opinion on whether gout affects the Veteran's feet, beyond his great toes, may be required.

Additionally, clarification of the current status of the Veteran's gout is required.   
	
II.  Active process v. Residuals 

Gout, or gouty arthritis as it was referred to by a May 2014 VA examiner, "has a clinical presentation which includes one or more episodes of monoarticular (one joint) arthritis followed by periods that are completely free of symptoms."  See May 2014 Compensation and Pension Examination Report.  The Schedule of Ratings takes in to account these active and inactive periods of gout and, if applicable, requires VA to rate both the active process period and the Veteran's residuals from gout, and assign the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2016). 

Based on review of the record, it is not clear if the Veteran's gout is an active process.  During the pendency of this appeal, the Veteran's gout has been found to be stable on several occasions by medical professionals.  However, the Veteran has reported flare-ups during the pendency of this appeal, including fourteen in 2008.  However, the Board notes that at the time of this and other claimed flare-ups, the Veteran believed his gout affected more than his great toes, hands and fingers, but now believes that his gout is more limited.  See January 2017 Non-degenerative Arthritis DBQ.  

As part of an August 2011 VA orthopedic surgery consultation, it was noted that the Veteran had not had a gout attack in six to seven years.  However, records from November 2010 indicate the Veteran was taking Colchicine for flare-ups, albeit very rarely.  Similarly, treatment notes from December 2012 indicate the Veteran continues to get intermittent gout flares that are not severe.  During a December 2013 VA examination, the Veteran reported flare-ups that involved throbbing, pulsing pain.  The Veteran also reported during the January 2017 examination that flare-ups limited the use of his hands.

In light of the above, clarification is need regarding whether the Veteran's gout is an active process. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA records.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claims folder.

2.  Obtain an opinion from the January 2017 examiner, if available, or from another qualified examiner 

a.  Is the Veteran's gout is an active process or manifestations of chronic residuals of an inactive process?  

b.  If it is currently not an active process, or was not during the pendency of the appeal, provide an opinion or statement from the examiner on the following issues:

i.  Is it at least as likely as not that the Veteran's hand and fingers, in addition to his thumbs, are affected by chronic residuals of gout?

ii.  Clarify the statement regarding pain in the Veteran's feet/toes and opine whether it is at least as likely as not that the Veteran's feet, outside of his big toes, are chronic residuals of his gout? 

iii) Assess the severity of the Veteran's gout, to include the number and severity of exacerbations the Veteran experiences. 

If the medical professional determines that additional examination of the Veteran is necessary to provide a, such examination must be scheduled, particularly if measurements of painful motion pursuant 38 C.F.R. § 4.59 is deemed necessary.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




